UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1743


In re:   BARBARA KIM DANG,

                  Debtor,

----------------------------------------------

BARBARA KIM DANG,

                  Debtor - Appellant,

           v.

BANK OF AMERICA, NA; NORTHWEST TRUSTEE SERVICES,

                  Defendants – Appellees,


ELLEN W. COSBY,

                  Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-03343-RDB)


Submitted:   October 22, 2013               Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Barbara Kim Dang, Appellant Pro Se.    Tillman J. Breckenridge,
Daniel Zev Herbst, REED SMITH, LLP, Washington, D.C.; Aaron Drew
Neal, MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & WALKER, PA,
Greenbelt, Maryland; Ellen W. Cosby, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Barbara   Kim    Dang    appeals   from    the   district    court’s

order dismissing her adversary proceeding that was filed in the

bankruptcy    court.     We    have    reviewed   the    record   and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Dang v. Bank of America, NA, No. 1:12-

cv-03343-RDB (D. Md. Apr. 17, 2013).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        3